Citation Nr: 0509203	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  94-15 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from November 1949 to 
September 1969.  He died in October 1991.  The appellant is 
the veteran's widow.

This matter arose from a May 1992 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The Washington, D.C. VA RO had jurisdiction of 
the matter when the Board of Veterans' Appeals (Board) 
remanded it in November 1996 and April 1998 for additional 
development of the evidence.  

In an April 2002 decision, the Board denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant appealed the Board's 
April 2002 decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  In a February 2003 Order, the CAVC 
vacated the April 2002 Board decision.  The CAVC remanded the 
case to the Board for further proceedings consistent with a 
January 2003 Joint Motion for Remand.  The Joint Motion for 
Remand directed the Board to ensure that the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
are satisfied.  

In September 2003, the Board remanded the case to the RO in 
compliance with the CAVC's February 2003 Order regarding 
proper notice and assistance provisions of the VCAA.  The 
Board also remanded the case for the RO to consider 
additional medical evidence submitted in July 2003.  The RO 
issued VCAA notification letters in April 2004 and August 
2004.  


FINDINGS OF FACT

1.  The veteran died in October 1991; the certificate of 
death lists the immediate cause of his death as respiratory 
failure due to or as a consequence of pneumonia.

2.  At the time of his death, the veteran was service-
connected and in receipt of a 10 percent disability 
evaluation for schizophrenia and a noncompensable disability 
evaluation for bilateral hearing loss.

3.  Pneumonia is first shown years after separation from 
active service and the competent and probative evidence shows 
that pneumonia or any other chronic respiratory disorder was 
not proximately due to, the result of, or aggravated by a 
service-connected disability.  

4.  The competent and probative evidence of record shows that 
a service-related disability did not constitute the principal 
or a contributory cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder, including pneumonia was 
not incurred or aggravated during active service or secondary 
to service-connected schizophrenia or any other service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).

2.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The certificate of death shows the veteran died on October 
[redacted], 1991.  The immediate cause of death was respiratory 
failure due to, or as a consequence of, pneumonia.  At that 
time, the veteran was 59 years old and service-connected for 
schizophrenia evaluated as 10 percent disabling and bilateral 
hearing loss evaluated as noncompensable.  

The service medical records do not show a diagnosis of 
pneumonia or any other chronic respiratory disease during 
active service.  The veteran was seen in November 1961 for 
complaints of cough.  Examination disclosed scattered rhonchi 
in the chest.  Chest x-ray examination was negative.  The 
examiner provided the veteran medication.  

The service medical records show the veteran received 
treatment on occasion for cough, a cold, the flu, postnasal 
drip, an upper respiratory infection and bronchitis.  

The veteran was seen in March 1962 for complaints of 
headache, chills and cough.  Examination was negative except 
for a few rhonchi in the left mid lung field.  Chest x-ray 
examination showed diffuse infiltrates in the left mid lung 
field.  The examiner provided the veteran medication.  On 
follow-up examination several days later, the veteran still 
complained of cough.  Examination again revealed scattered 
rhonchi throughout the chest.  The pharynx was red but 
without exudate.  The examiner provided the veteran 
additional medication.  

The veteran was seen in November 1966 for complaints of 
congestion, sore throat and cough.  The impression was mild 
bronchitis for which the veteran was provided medication.  On 
follow-up examination two days later, there was no 
improvement.  The impression was bronchitis and the examiner 
instructed the veteran to continue using the medication and 
to discontinue smoking.  

The veteran was seen in October 1967 for an upper respiratory 
infection.  Examination showed rhinorrhea, sore throat and 
tenderness over the left frontal sinus.  The impression was 
upper respiratory infection for which the veteran was 
provided medication.  Chest x-ray examination requested in 
August 1968 showed a normal chest.  

In March 1965 the veteran was admitted with a diagnosis of 
chronic paranoid reaction.  The examiner noted that the 
veteran had been consuming increased amounts of alcohol at 
least six months prior to admission.  The veteran dated the 
onset of his excessive drinking problem to a time in 1965 
when he and his wife started having marital difficulties.  
Since that time he noticed that he began to drink heavily.  
The veteran remained hospitalized until May 1965.  The final 
diagnosis was alcoholism with marked paranoid delusions.  The 
veteran was referred to the Medical Evaluation Board, who 
recommended his return to duty.  

The veteran was referred to the Medical Board in September 
1965 for evaluation.  The report includes a history of the 
prior admission.  The veteran underwent examination and was 
observed for paranoid schizophrenic reaction.  The final 
diagnosis was no psychiatric disease.  

In January 1969 the veteran was admitted in a panic.  
Physical examination did not reveal pneumonia or any other 
chronic respiratory disease.  A clinical evaluation of the 
lungs and chest x-ray examination in 1969 was normal.  The 
initial diagnosis was chronic paranoid schizophrenic 
reaction.  The veteran was transferred to another facility 
for treatment.  In March 1969 the final diagnosis was acute 
paranoid schizophrenic reaction partially recovered.  The 
veteran was referred to the Medical Board.  In June 1969 the 
Medical Board recommended separation from active service. 

In July 1969 the veteran was admitted to a VA hospital 
because of nervousness, restlessness and insomnia.  
Examination during that hospitalization showed that the heart 
and lungs were normal.  The final diagnosis was paranoid 
schizophrenia.  

The veteran separated from active duty in September 1969.

The veteran filed his initial application for service 
connection in October 1969.  

A December 1969 notification letter shows the veteran was 
granted service connection for a nervous condition and 
bilateral hearing loss.  The RO awarded a 100 percent 
disability rating, effective October 1, 1969.  

The veteran underwent a VA medical examination in January 
1970.  Examination of the cardiovascular system disclosed 
bradycardia but there were no murmurs.  Chest x-ray 
examination of the heart and lungs was within normal limits.  
Examination of the respiratory system showed good expansion, 
vesicular breath sounds, no rales, and normal percussion and 
resonance.  The diagnosis did not include pneumonia or any 
chronic respiratory disease.  

A July 1970 letter from a physician at Trenton State Hospital 
states that the veteran was suffering from paranoid 
schizophrenia and alcoholism.  

In May 1971 the veteran was admitted to the Marlboro 
Psychiatric Hospital with charges of driving while 
intoxicated.  The diagnosis was alcoholic psychosis and other 
alcohol hallucinosis.  

The evidence shows the veteran was hospitalized in August 
1971 after having been arrested in an intoxicated state for 
assault.  During hospitalization a chest x-ray examination 
was normal.  The diagnosis was chronic paranoid 
schizophrenia.  

The veteran was admitted to the Northampton State Hospital 
one day after his release from the VA hospital.  On admission 
physical examination was satisfactory.  There was no 
abnormality seen on chest x-ray examination.  The final 
diagnosis was habitual excessive drinking and schizophrenia.  

The evidence shows the veteran was hospitalized in January 
1974 for habitual excessive drinking and chronic paranoid 
schizophrenia.  During admission a chest x-ray examination 
showed that the heart and lungs were normal.  There 
was evidence of fractured ribs, which the examiner noted had 
occurred in a fight since the August 1971 admission.  The 
final diagnosis was alcohol addiction, passive-aggressive 
personality disorder and paranoid schizophrenia.  

A September 1974 notification letter to the appellant 
indicates that the veteran had previously been awarded 
service connection for schizophrenia and awarded a 30 percent 
disability evaluation.  

The veteran was hospitalized in July 1976 for bizarre 
behavior and confusion.  The veteran underwent a complete 
physical examination, which was essentially normal.  
Laboratory health profile tests were within normal limits.  
Electrocardiogram was normal.  Pulmonary function tests 
showed mild obstructive airway disease but chest x-ray 
examination showed the heart and lungs were normal.  The 
final diagnosis was chronic schizophrenia.

In a statement received on December 22, 1978, the veteran 
requested the RO to stop all VA payments.  In May 1979 the RO 
notified the veteran that his disability benefits were 
terminated.  

The veteran filed a claim for increased disability benefits 
in September 1980.  

The veteran was hospitalized in September 1980 with auditory 
hallucinations and bizarre behavior and with a history 
excessive alcohol use.  The diagnosis was paranoid 
schizophrenia and alcohol addiction.  

In December 1980 the RO reinstated the veteran's disability 
benefits.  The RO awarded a temporary total rating, effective 
September 30, 1980, and a 10 percent rating, effective 
November 1, 1980.  The RO confirmed and continued the 
noncompensable rating for bilateral hearing loss.  

The appellant filed her application for service connection 
for the cause of the veteran's death in December 1991.  She 
supplemented the application with various documents.  The 
death certificate was among them and it showed that the 
veteran's death at the Helene Fuld Medical Center was 
certified as due to respiratory failure as a consequence of 
pneumonia.  She also added her recollections of the veteran's 
life of recurring psychiatric hospitalizations and living 
homeless in shelters and on the street.

The veteran was hospitalized in November 1990.  He was 
admitted in an intoxicated state and his primary diagnosis on 
admission was alcohol dependence.  He was described as 
intoxicated and homeless, weak and unsteady on his feet.  His 
active problems included alcohol dependence, malnourishment 
and schizophrenia.  On physical examination the chest was 
poorly developed with decreased expansion, but the lungs were 
clear.  During hospitalization the veteran was treated for 
alcohol detoxification, malnourishment and vitamin deficiency 
anemia.  The final diagnosis was alcohol dependence, chronic 
paranoid schizophrenia, rule out organic brain syndrome 
especially secondary to alcohol, malnourishment, alcohol-
related hepatitis, alcohol-related bone marrow suppression 
and urinary tract infection.  The treating physician 
recommended that the veteran attend alcoholics anonymous and 
pursue a long-term treatment program.  

The record shows the veteran came to the Helene Fuld Medical 
Center Emergency Room in September 1991 with a two-day 
history of shortness of breath and weakness.  He had chest 
pain in the lower anterior lateral wall.  The veteran 
reported having a productive cough for a long period of time.  
Headaches, anorexia and weight loss was also noted.  The 
veteran reported smoking two packs of cigarettes per day over 
the prior 47 years and a daily use of alcohol.  Chest x-ray 
examination at the time of admission showed right lower lobe 
infiltration.  He was admitted and an evaluation implied 
pneumonia due to unknown pathogen.  Reportedly, he was an 
inpatient and left the hospital without ever talking to the 
doctor.  The discharge diagnosis for this one-day admission 
included rule out congestive heart failure and pneumonia, 
hypertension, anemia and hypernatremia.  

The report of his terminal admission to this Medical Center 
in October 1991 noted the prior admission for right lower 
lobe pneumonia and that he signed out against medical advice 
the day after being admitted.  He presented this time with a 
two-day history of vague complaints associated with weakness, 
nonproductive cough, dyspnea, fever and diarrhea.  Chest x-
ray examination at the time of admission revealed right upper 
lobe and right middle lobe infiltrates with emphysematous 
changes.  He responded initially to the treatment regime but 
on the third day he was transferred to intensive care after 
developing severe respiratory distress.  He was pronounced 
dead on the seventh day after four episodes of 
cardiorespiratory arrest.  The final diagnosis was right 
upper lobe and right middle lobe pneumonia, which the autopsy 
protocol later identified as lobar pneumonia, hypertension, 
anemia and a history of pneumonia.  The final autopsy 
diagnosis was lobar pneumonia, severe bilateral panacinar 
emphysema, bilateral pulmonary atelectasis, right pleural 
effusion, previous hospital admission followed by release 
against medical advice two days prior to present admission, 
bilateral arterial and arteriolar nephrosclerosis, chronic 
passive congestion of the liver and spleen and superficial 
erosive gastritis.  

At her personal hearing the appellant testified regarding the 
veteran's psychiatric problems during active service.  
Transcript, pp. 2-5 (Sept. 1992).  The appellant recalled how 
the veteran lived on the street for about two years before 
his death and she described how he spent his life in a park 
for more than 17 years.  Tr., pp. 6-12.  Her representative 
argued that the effect of his mental status on his physical 
health contributed to the pneumonia and the cause of the 
veteran's death.  Tr., pp. 1-2.

At a second personal hearing the appellant testified that the 
veteran lived under a park monument for more than 20 years 
and would not keep or wear boots, coats or shoes.  
Transcript, pp. 5-6 (Sept. 1996).  She recalled that he would 
sign himself out from medical treatment and return to the 
park monument.  Tr., p. 7.  She felt that he could not 
protect himself from life hazards and that he developed 
pneumonia from being on the street.  Tr., pp. 5-7, 10.  She 
recalled that a physician at the hospital where he died felt 
that his homelessness was a factor.  Tr., pp. 12-13.  

In October 1996 the Board remand the case in order to offer 
the appellant the opportunity to submit additional evidence.  
The RO was asked to have a medical opinion regarding the 
likelihood that service-connected disability was a principal 
or contributory cause of death, if such opinion was deemed 
necessary.  

The appellant wrote in January 1997, in response to a 
November 1996 VA letter, that the veteran's treating 
physician at the time of death had no knowledge of his 
service-connected mental disorder.  She said that the veteran 
was delivered there from a local homeless shelter and 
"treated as they saw him just a homeless very sick typical 
bag man off the street."  She also stated it was very unfair 
to ask the doctor for a statement about an existing condition 
that he had no prior knowledge of.  

The Board remanded the case in April 1998 for a medical 
opinion on the likelihood that the veteran's service-
connected schizophrenia was a principal or contributory cause 
of death, claimed to have been the result of privations of 
being homeless.  

By letter dated in December 1998 a VA physician from the 
psychiatry service responded to the Board's inquiry stating 
that individuals living in shelters were at risk of 
contracting pneumonia because of the close quarters.  
However, the physician advised that not all individuals who 
lived in shelters developed pneumonia even with an outbreak 
of the disease and that not all schizophrenics were homeless, 
nor do all homeless individuals have schizophrenia.  The 
physician stated that it was obvious there was some 
connection between schizophrenia, homelessness and pneumonia 
but that the relationship was not invariable or etiologically 
determined.  The physician opined that such a connection was 
hypothetical and not supported by scientific study and 
therefore that it was not just as likely as not that the 
veteran's service-connected disabilities, including paranoid 
schizophrenia, were a principal or contributory cause of the 
veteran's death.  

The appellant in May 1999 referred to material from the 
Diagnostic and Statistical Manual for Mental Disorders, Third 
Edition, Revised (1987) (DSM III-R) to support her claim.  
She contended that the contributory and proximate cause of 
the veteran's death was his service-connected mental 
condition.  

At the most recent personal hearing the representative raised 
a motion for an independent medical examination in this case.  
Transcript, pp. 3-4, 22 (July 2000).  The appellant described 
the veteran as neglecting and never "really tuned in to 
reality."  Tr., p. 5.  She recalled that he never took 
medication unless he was in a hospital and that he was taken 
to the hospital from a homeless shelter before he died.  Tr., 
pp. 6-12.  

In January 2002, the Board requested an independent medical 
opinion regarding the appellant's claim.  The Board requested 
the independent medical examiner to review the evidence in 
this case and to provide specific medical opinions concerning 
the dispositive issues in this case.  

The evidence includes a January 2002 independent medical 
examination report.  This is signed by E.A.D., M.D., 
Associate Professor of the Department of Infectious Diseases 
at the Medical University of South Carolina.  He noted that 
he had been requested to provide an expert medical opinion in 
this case on the questions contained in the independent 
medical examination request.  He certified that he reviewed 
the claims folder and the medical literature in developing 
answers to the questions posed by the Board.  Dr. E.A.D. 
noted that the veteran had numerous hospitalizations between 
1965 until his death in 1991.  He also listed the important 
clinical findings and the veteran's discharge diagnoses.  Dr. 
E.A.D. specifically reported the events that occurred during 
the veteran's last admission in October 1991 as well as the 
clinical findings obtained during the autopsy.  

Based on his review and the medical literature, Dr. E.A.D. 
stated that the medical literature does not establish 
schizophrenia as a risk factor for pneumonia while alcoholism 
and chronic lung disease are well-defined risk factors.  He 
opined that the connection proposed by the psychiatrist in 
1998 has some validity but the reason homeless persons 
develop pneumonia is because of alcohol abuse and chronic 
lung disease not schizophrenia.  Dr. E.A.D. stated that it 
appeared that the veteran was an alcoholic and because of his 
alcoholism he was malnourished and anemic.  He stated that 
the veteran was also a heavy smoker, which resulted in the 
severe lung disease found at autopsy.  He opined that the 
veteran developed pneumonia as a result of his alcohol and 
tobacco use and potentially succumbed to the infection 
because of his malnourished state and liver disease from 
alcoholism and diminished pulmonary function from his tobacco 
use.  Dr. E.A.D. concluded that the veteran's schizophrenia 
was not a principal cause of his death.  He concluded that 
debilitating effects due to service-connected disability did 
not make the veteran materially less capable of resisting the 
effects of his fatal disease process.  He concluded that 
service-connected disability did not have a material 
influence in accelerating death.  He concluded that service-
connected disability was not a contributory cause of death, 
i.e., there was no causal connection between such disability 
and his death.  



Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  



The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection may also be granted for disability, which 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  

When there is aggravation of a nonservice-connected 
condition, which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  




In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2004).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2004).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 3.312(c) 
(2004).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (2004); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

Lay persons are not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board may obtain an advisory medical opinion from one or 
more medical experts who are not employees of the VA when, in 
the judgment of the Board, an additional medical opinion is 
warranted by the medical complexity or controversy involved 
in an appeal.  Such opinions will be secured from recognized 
medical schools, universities, clinics, or medical 
institutions with which arrangements for such opinions have 
been made by the Secretary of Veterans Affairs.  An 
appropriate official of the institution will select the 
individual expert or experts to give such an opinion.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2004).  
The request must be in writing.  It will be granted upon a 
showing of good cause such as the identification of a complex 
or controversial medical or legal issue involved in the 
appeal which warrants such an opinion.  38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.902 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis
Duty to Assist

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. § 3.159 (2004).

The CAVC, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and that the VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The original RO decision denying service connection for cause 
of death was entered in May 1992, which is before the 
enactment of VCAA.  In Pelegrini II, the CAVC also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a) 
because an initial RO decision had already occurred.

In the present case, a substantially complete application for 
the claim of service connection for the cause of the 
veteran's death was received in December 1991.  The RO denied 
the claim in a May 1992 rating decision.  

In September 2003 the Board remanded the case to the RO in 
compliance with the CAVC's February 2003 Order regarding 
proper notice and assistance provisions of the VCAA.  The RO 
issued specific VCAA notification letters in April 2004 and 
August 2004.  The RO notified appellant of the information 
and evidence necessary to substantiate the claim and the 
above duties to obtain or provide evidence.  

The RO notified appellant of the responsibilities of the VA 
and the claimant in developing the record.  Specifically, the 
RO notified appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified appellant of her responsibility to respond in 
a timely matter to the VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for her.  The RO also requested appellant 
to advise VA if there were any other information or evidence 
he considered relevant to her claim so that VA could help by 
getting that evidence.  

The RO notified appellant the reasons why she was not 
entitled to service connection for the cause of the veteran's 
death in the initial rating decision, the statement of the 
case, the supplemental statements of the case, and in 
associated correspondence issued during the pendency of this 
appeal.  

The RO notified appellant of the laws and regulations 
pertaining to service connection for cause of death and 
provided a detailed explanation why service connection for 
cause of death was not warranted under the applicable laws 
and regulations based on the evidence provided.  Appellant is 
fully aware of the evidence and information necessary to 
substantiate her claim.  The Board finds that VA has 
satisfied VCAA notice requirements, and any previous defect 
was harmless error.  While the notice provided to the 
appellant was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided an opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the appellant.  
The duty to notify appellant has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case the RO obtained the veteran's available 
service medical records.  Appellant does not contend there 
are additional service medical records that have not been 
obtained.  

The evidence includes all available post-service VA and 
private medical records.  This includes VA hospitalization 
reports dated since 1971 and the October 1991 private 
hospitalization reports from the Helene Fuld Medical Center.  

The appellant has also submitted evidence in support of her 
claim.  The evidence includes transcripts of the appellant's 
personal hearing testimony and statements of the appellant in 
support of her claim.  The appellant testified that she 
recalled that a physician at the hospital where the veteran 
died felt that his homelessness was a factor.  Tr., pp. 12-13 
(Sept. 1996).  The Board remanded the case in October 1996 to 
allow the appellant an opportunity to submit a statement from 
that physician.  The appellant responded in January 1997 that 
the evidence requested had already been submitted.  She 
stated it was unfair to ask the doctor for a statement.  

In August 2001 the Board requested an independent medical 
expert opinion in this case pursuant to 38 U.S.C.A. § 7109; 
38 C.F.R. §§ 20.901(d), 20.902.  The Board notified the 
appellant and her representative that such an opinion had 
been requested.  

In February 2002, the Board notified the appellant's 
representative that the opinion had been received.  The Board 
provided the appellant's representative a copy of the opinion 
and notified the representative that there would be a period 
of 60 days within which to submit any additional argument or 
evidence.  38 C.F.R. § 20.903.  

The Board finds that VA does not have a duty to obtain 
another medical opinion on the issue of causation.  In a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).  

In this case there is competent medical evidence showing the 
veteran's death was not due to a service-connected 
disability.  This consists of the January 2002 independent 
medical expert opinion.  There is no competent medical 
supporting the claim that the veteran's service-connected 
schizophrenia or another service-related injury or disease 
caused or contributed substantially or materially to the 
veteran's death.  Another medical opinion is not required 
because the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
further assistance VA would provide to the claimant would 
substantiate the claim.  38 C.F.R. § 3.159(c)(4).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


Service Connection

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that his death was caused or 
contributed by the debilitating nature of his service-
connected schizophrenia.  She argues this service-connected 
disability and service-related alcohol use rendered him 
incompetent and unable to make sound judgments with respect 
to his personal care, which ultimately resulted in his death 
from pneumonia.  Alternatively, she argues the veteran's 
history of hypertension and bradycardia began during his 
period of service and are service-connected disabilities that 
caused or contributed to cause his death.  

The evidence in this case establishes that the veteran passed 
away in October 1991.  The death certificate shows that his 
immediate cause of death was respiratory failure.  The 
underlying cause of death was pneumonia.  

During his lifetime the veteran was service-connected for 
schizophrenia evaluated as 10 percent disabling and bilateral 
hearing loss evaluated as noncompensable.  

The dispositive question in this case is whether any of the 
above conditions leading to the veteran's death were incurred 
or aggravated during active service or whether they were 
secondary to a service-related disability.  Consequently, the 
determinative issue in this case is medical in nature and 
requires competent medical evidence.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (CAVC held that lay assertions of 
medical causation cannot constitute evidence to substantiate 
a claim); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (CAVC held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration). 

The service medical records do not show a diagnosis of 
pneumonia or any other chronic respiratory disease during 
active service.  Although these records show periodic 
treatment for respiratory problems, they also show that these 
problems resolved with treatment.  While the 1962 chest x-ray 
revealed a diffuse left lung infiltrate, the clinical 
significance of this finding is not reported and there is no 
diagnosis of a chronic respiratory disease.  It is important 
to note that subsequent service chest x-ray examinations 
revealed normal findings.  Furthermore, the veteran's entire 
service medical records are absent for any findings or 
complaints, referable to a chronic respiratory disorder.  At 
the time the veteran was admitted in January 1969 for a panic 
attack, physical examination did not reveal pneumonia or any 
other chronic respiratory disease.  A clinical evaluation of 
the lungs and chest x-ray examination in 1969 was normal.  At 
the time the veteran was admitted to a VA hospital in July 
1969 because of nervousness, restlessness and insomnia, 
examination during that hospitalization showed that the heart 
and lungs were normal.  

With respect to the contention regarding a cardiovascular 
disorder causing the veteran's death, it is noted that 
bradycardia, tachycardia, and an elevated blood pressure 
reading were first reported shortly after service and 
subsequently many years after active service.  There was no 
clinical diagnosis reported at the time these findings were 
reported and there is no competent medical evidence linking 
those findings or the veteran's hypertension, which was first 
shown years after service, to his period of service or to the 
cause of his death.  There is no competent medical evidence 
that supports appellant's assertion that a cardiovascular 
disorder, including hypertension, bradycardia, or 
tachycardia, is service-related and that it caused or 
contributed to cause his death.  

The post-service VA medical evidence does not show a 
diagnosis of a chronic presumptive respiratory disease during 
the initial post-service year.  The VA medical examination 
report in January 1970 demonstrates that a physical 
examination of the respiratory system showed good expansion, 
vesicular breath sounds, no rales, and normal percussion and 
resonance.  Chest x-ray examination of the heart and lungs 
was within normal limits.  The diagnosis did not include 
pneumonia or any presumptive respiratory disease.  

Therefore, it is not shown that pneumonia was incurred 
directly during active service or that a chronic respiratory 
disease was presumptively present during active service.  The 
Board notes that the appellant does not contend that the 
veteran incurred pneumonia during active service or during 
the initial post-service year.  

The post-service medical evidence does not show a diagnosis 
of pneumonia or a chronic respiratory disease for many years 
following separation from active duty.  During VA 
hospitalization in August 1971 a chest x-ray examination was 
normal.  During admission to the Northampton State Hospital 
one day after release from the VA hospital, physical 
examination was satisfactory and there was no abnormality 
seen on chest x-ray examination.  During VA hospitalization 
in January 1974 a chest x-ray examination showed that the 
heart and lungs were normal.  During VA hospitalization in 
July 1976 a complete physical examination was essentially 
normal.  Laboratory health profile tests were within normal 
limits.  Pulmonary function tests showed mild obstructive 
airway disease but chest x-ray examination showed the heart 
and lungs were normal.  During VA hospitalization in November 
1990 physical examination showed the chest was poorly 
developed with decreased expansion, but the lungs were clear.  

The initial post-service medical evidence indicating a 
diagnosis of pneumonia is the September 1991 admission record 
from the Helene Fuld Medical Center.  Chest 
x-ray examination showed right lower lobe infiltration and an 
evaluation implied pneumonia due to unknown pathogen.  The 
discharge diagnosis for this one-day admission included rule 
out pneumonia.  

The initial post-service medical evidence showing a diagnosis 
of pneumonia is the report of the veteran's terminal 
admission to this Medical Center in October 1991.  The report 
noted the prior admission for right lower lobe pneumonia.  
Chest x-ray examination at the time of admission revealed 
right upper lobe and right middle lobe infiltrates with 
emphysematous changes.  The final diagnosis was right upper 
lobe and right middle lobe pneumonia, which the autopsy 
protocol later identified as lobar pneumonia.  

The initial diagnosis of pneumonia comes many years following 
the veteran's separation from active service and there is no 
competent medical evidence of record relating post-service 
development of pneumonia to any incident or event of active 
service.  

In this case, the only competent medical evidence of record 
addressing the issue is the January 2002 independent medical 
examination report completed by Dr. E.A.D.  Dr. E.A.D. stated 
that it appeared that the veteran was an alcoholic and 
because of his alcoholism he was malnourished and anemic.  He 
stated that the veteran was also a heavy smoker, which 
resulted in the severe lung disease found at autopsy.  He 
opined that the veteran developed pneumonia as a result of 
his alcohol and tobacco use.  

The appellant contends that, at the time of the veteran's 
death, he was rendered homeless by the mentally and socially 
incapacitating symptoms associated with his service-connected 
schizophrenia, and that the privations of being homeless led 
him to become stricken with pneumonia.  Tr., pp. 5-7, 10 
(Sept. 1996).  Specifically, she contends that his service-
connected psychosis contributed to his demise from 
respiratory failure due to, or as a consequence of, 
pneumonia.  Her representative argues that the effect of the 
veteran's mental status on his physical health contributed to 
the pneumonia and the cause of the veteran's death.  Tr., pp. 
1-2 (Sept. 1992).  

Therefore, the next question is whether the veteran developed 
pneumonia secondary to his service-connected schizophrenia, 
or whether his service-connected disability otherwise 
aggravated nonservice-connected pneumonia.  In essence, the 
ultimate question is whether a service-connected disability 
caused the veteran's death or contributed substantially or 
materially to cause the veteran's death.  

Consequently, the determinative issue in this case involves 
medical causation or a medical diagnosis; therefore, 
competent medical evidence is required to substantiate the 
claim.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990)).  Although the 
appellant is competent to relate symptoms and behavior that 
is observable to a lay person, neither she nor her 
representative is competent to render a medical diagnosis or 
relate a medical disorder to a specific cause.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

At the personal hearing the representative raised a motion 
for an independent medical examination because of the complex 
or controversial nature of the medical causation issue in 
this case.  Tr., pp. 3-4, 22 (July 2000).

The VA physician who submitted the December 1998 medical 
opinion stated that it was obvious there was some connection 
between schizophrenia, homelessness and pneumonia but that 
the relationship was not invariable or etiologically 
determined.  This physician raised a hypothetical possibility 
that such a causal connection could exist despite the fact 
that such a hypothetical is not supported by scientific 
study.  

The appellant in May 1999 referred to material from the 
Diagnostic and Statistical Manual for Mental Disorders, Third 
Edition, Revised (1987) (DSM III-R) to support her claim that 
the contributory and proximate cause of the veteran's death 
was his service-connected mental condition.  The evidence 
referred to pertains to schizotypal personality disorder and 
not the veteran's service-connected disability, which was 
paranoid schizophrenia.  However, the relevant material in 
DSM III-R that pertains to paranoid schizophrenia includes 
marked impairment in personal hygiene and grooming.  

Given the hypothetical possibility raised in the December 
1998 VA medical opinion and the medical evidence referred to 
in the appellant's argument, a complex or controversial 
medical issue involved in this appeal had been raised.  This 
evidence established good cause to support the motion 
requiring VA to obtain an additional medical opinion by an 
expert.  

In the present case, the probative evidence does not 
establish an etiologic relationship between pneumonia and 
service-connected schizophrenia or bilateral hearing loss.  
Neither the appellant nor her representative contend that 
service-connected bilateral hearing loss caused or 
contributed materially or substantially to cause death.  The 
record lacks competent medical evidence demonstrating that 
pneumonia was proximately due to or the result of a service-
connected disability.  The probative evidence also does not 
establish nor is it claimed that a service-connected 
disability had an aggravating effect on the pneumonia 
process.  

The most probative evidence of record on the issue whether 
pneumonia was secondary to or aggravated by the veteran's 
service-connected schizophrenia, or the issue whether 
service-connected schizophrenia caused or contributed 
materially or substantially to cause death, consists of the 
December 1998 VA medical opinion and the January 2002 
independent medical examiner's opinion.  Both physicians are 
specialists in their field of medicine and both physicians 
had the opportunity to review the evidence of record prior to 
rendering a medical opinion.  

Although the VA psychiatrist who rendered the December 1998 
opinion suggested that while there is obviously some 
connection between schizophrenia, homelessness and pneumonia, 
he clarified that such a relationship is not invariable or 
etiologically determined.  He opined that such a connection 
was hypothetical in nature and not supported by scientific 
study.  With respect to the veteran, the VA psychiatrist 
concluded that "it is not just as likely as not that the 
veteran's service-connected disabilities, including paranoid 
schizophrenia, were the principal or contributory cause of 
the veteran's death."  

The January 2002 independent medical examination was 
performed by an Associate Professor of the Department of 
Infectious Diseases at the Medical University of South 
Carolina.  This physician specifically certified that he 
reviewed the claims folder and the medical literature in 
developing his opinion.  This physician also provided a 
rationale for his opinion, which is specifically based on the 
evidence of record.  Based on his review and the medical 
literature, Dr. E.A.D. stated that the medical literature 
does not establish schizophrenia as a risk factor for 
pneumonia while alcoholism and chronic lung disease are well-
defined risk factors.  He opined that the connection proposed 
by the psychiatrist in 1998 has some validity but the reason 
homeless persons develop pneumonia is because of alcohol 
abuse and chronic lung disease not schizophrenia.  Dr. E.A.D. 
stated that it appeared that the veteran was an alcoholic and 
because of his alcoholism he was malnourished and anemic.  He 
stated that the veteran was also a heavy smoker, which 
resulted in the severe lung disease found at autopsy.  He 
opined that the veteran developed pneumonia as a result of 
his alcohol and tobacco use and potentially succumbed to the 
infection because of his malnourished state and liver disease 
from alcoholism and diminished pulmonary function from his 
tobacco use.  Dr. E.A.D. concluded that the veteran's 
schizophrenia was not a principal cause of his death.  He 
also concluded that debilitating effects due to service-
connected disability did not make the veteran materially less 
capable of resisting the effects of his fatal disease 
process.  He concluded that service-connected disability did 
not have a material influence in accelerating death.  
Finally, he concluded that the veteran's service-connected 
disability was not a contributory cause of death, i.e., there 
was no causal connection between such disability and his 
death.  

The independent medical examiner's opinion is clear, direct, 
and unambiguous and refers to treatment records in the claims 
folder.  Accordingly, it is determined that the veteran's 
pneumonia was not related to his service-connected 
schizophrenia.  The competent medical evidence fails to show 
that a disability related to service caused or contributed to 
the veteran's death in a substantial or material fashion.  
The appellant has not submitted any competent medical 
evidence suggestive of a contradicting or opposing viewpoint.

Rather, in statements and testimony, the appellant referred 
to material from the Diagnostic and Statistical Manual for 
Mental Disorders, Third Edition, Revised (1987) (DSM III-R) 
to support her claim that the veteran's service-connected 
psychosis contributed to his demise from respiratory failure 
due to, or as a consequence of, pneumonia.  The Board points 
out that there is no indication that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Moreover, any material from the Diagnostic and Statistical 
Manual for Mental Disorders, Third Edition, Revised (1987) 
(DSM III-R) referred to by the appellant does not reference 
the veteran, and is not concerned with the facts of his 
particular medical history, and is otherwise too generic to 
constitute competent medical evidence to support the 
appellant's claim.  See Sacks v. West, 11 Vet. App. 314, 316-
317 (1998).  

The Board recognizes that in his medical opinion the 
independent medical specialist suggested an etiologic link 
between the veteran's alcoholism and pneumonia.  Service 
connection was not in effect for nicotine dependence or 
alcoholism nor was it listed on the certificate of death.  
Moreover, neither the appellant nor her representative 
contends that the veteran's alcoholism is service-related.  

However, the Board may not overlook the fact that the 
veteran's alcoholism was first noted in service.  In fact, 
the service medical records reveal treatment for alcoholism.  
The veteran related the onset of his excessive drinking in 
service to marital problems that started in service.  His 
alcoholism continued over the post-service years. 

The Board notes that 38 U.S.C.A. § 1110 states that "no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs."  38 U.S.C.A. § 1110 (West 200); 38 C.F.R. § 3.301 
(2004).  

An injury or disease incurred during active military, naval 
or air service will be deemed to have been incurred in the 
line of duty and not the result of the veteran's own 
misconduct . . . unless such injury or disease was the result 
of a person's own willful misconduct or abuse of alcohol or 
drugs."  38 U.S.C.A. § 105 (West 2002).  

Thus, for purposes of all VA benefits requiring a service-
connected disability or death for their eligibility, 38 
U.S.C.A. § 105 precludes service connection of a disability 
resulting from alcohol or drug abuse on the basis of the 
disability's incurrence or aggravation in service or of a 
death resulting from such a disability.  VAOPGCPREC 11-96 
(Nov. 15, 1996); VAOPGCPREC 2-98 (Feb. 10, 1998).  

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. § 1110, when read in light 
of its legislative history, does not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability, or from using alcohol or drug-related 
disabilities as evidence of the increased severity of a 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368, 1377-81 (Fed. Cir. 2001).  The Court indicated that the 
evidence must "adequately establish that their alcohol or 
drug abuse disability is secondary to or is caused by their 
primary service-connected disorder."  Allen at 1381.  The 
Court also stated that such compensation would only result 
"where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  Allen at 1381.  However, in this case no such 
claim is raised by the appellant nor is such claim raised 
directly or indirectly by the record.  

The clinical data includes a July 1976 VA hospital record 
diagnosis indicating that "it appeared the veteran tended to 
medicate himself with alcohol which caused him to regress 
into acute schizophrenia."  Scrutiny of this clinical 
assertion shows that it is speculative, and does not rise to 
the level of clear medical evidence establishing that the 
alcohol abuse disability was indeed caused by the veteran's 
schizophrenia.  Id.  The Board observes that the CAVC has 
held that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  There is no competent and probative medical 
evidence that clearly establishes the veteran's alcoholism 
was secondary to his service-connected schizophrenia.  

The only viable claim regarding alcoholism presented in this 
case is that the veteran's primary alcoholism developed in 
service.  However, as noted above, 
38 U.S.C.A. § 105(a) precludes service connection of a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service or 
of a death resulting from such a disability.  VAOPGCPREC 11-
96 (Nov. 15, 1996); VAOPGCPREC 2-98 (Feb. 10, 1998).  
Accordingly, as there is no legal basis to establish service 
connection for primary alcoholism, this matter need not be 
addressed further in this decision because the law and not 
the evidence is dispositive.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Additionally, it appears that the independent medical 
specialist also suggested an etiologic link existed between 
the veteran's smoking and the onset of pneumonia.  The Board 
points out that service connection was not in effect for a 
tobacco-related disability.  Moreover, neither the appellant 
nor her representative claim that the veteran's pneumonia was 
a service-connected tobacco related disability.



However, for the sake ensuring a complete analysis of the 
appellant's claim the Board notes that on July 22, 1998, the 
President signed into law the "Internal Revenue Service 
Restructuring and Reform Act of 1998."  Pub. L. No. 105-206.  
This law created a new statutory provision, 38 U.S.C.A. 
§ 1103, which reads:

Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

38 U.S.C.A. § 1103.  This law applies to claims filed after 
June 9, 1998.  The law was amended to preclude service 
connection for tobacco-related disabilities.  

Prior to June 9, 1998 the VA General Counsel concluded that 
under certain circumstances, service connection could be 
established for a disease or injury resulting in disability 
or death that was a direct result of tobacco use arising out 
of nicotine dependence that occurred during service.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 
58 Fed. Reg. 42746 (1993).  Precedent opinions of the General 
Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  

In the instant case, the appellant's claim for entitlement to 
service connection for the cause of the veteran's death was 
received in December 1991.  In considering the law as it 
existed prior to June 9, 1998, the Board notes that a review 
of the extensive service medical records is silent for any 
evidence showing that the veteran acquired a dependence on 
nicotine during service.  Moreover, during his one day 
September 1991 hospitalization at the Helene Fuld Medical 
Center the veteran reported smoking two packs of cigarettes 
per day over the prior 47 years.  At that time the veteran 
was 59 years old and it shows he began smoking cigarettes at 
approximately 12 or 13 years of age, which is prior to his 
entrance into active service.  While the service medical 
records show the veteran continued his tobacco use during 
active service, there is absolutely no competent medical 
evidence that shows or indicates that the veteran acquired 
nicotine dependence during service.  

For these reasons, the Board finds that pneumonia is first 
shown years after separation from active service and the 
competent and probative evidence shows that pneumonia or any 
other chronic respiratory disorder was not proximately due 
to, the result of, or aggravated by a service-connected 
disability.  The Board also finds that the competent and 
probative evidence of record shows that a service-related 
disability did not constitute the principal or a contributory 
cause of the veteran's death.  In reaching this determination 
the Board finds the weight of the evidence is against the 
appellant's claim and there is no approximate balance of the 
evidence.  

The Board concludes that a chronic respiratory disorder, 
including pneumonia was not incurred or aggravated during 
active service or secondary to service-connected 
schizophrenia or any other service-connected disability.  The 
Board also concludes that a service-connected disability did 
not cause the veteran's death or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 
1110, 1310, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a), 3.312 (2004).  


ORDER

Service connection for the cause of the veteran's death is 
denied.









	                        
____________________________________________
	RICHARD E. COPPOLA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


